Fourth Court of Appeals
                                  San Antonio, Texas
                                       JUDGMENT
                                     No. 04-15-00703-CV

                           IN THE INTEREST OF K.S.L., a Child

                  From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015-PA-00133
                          Honorable Gloria Saldaña, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE BARNARD

      In accordance with this court’s opinion of this date, appellant’s motion to dismiss appeal
is GRANTED, and this appeal is DISMISSED. Costs of the appeal are taxed against appellant.

       SIGNED December 16, 2015.


                                                _________________________________
                                                Sandee Bryan Marion, Chief Justice